           Case 1:20-cv-02560-CKK Document 7 Filed 02/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 DAVID BROWN,                                        )
                                                     )
                 Plaintiff,                          )
                                                     )
          v.                                         )        Civil Action No. 20-2560 (CKK)
                                                     )
 DEPARTMENT OF DEFENSE,                              )
                                                     )
                 Defendant.                          )
                                                     )

                                    JOINT STATUS REPORT

         Defendant the Department of Defense (the “Department”), and Plaintiff David Brown

(“Plaintiff” and, together with the Department, “Parties”), by and through undersigned counsel,

respectfully submit this Joint Status Report pursuant to the Court’s December 4, 2020 Minute

Order.

         This litigation arises from a series of Freedom of Information Act (“FOIA”) seeking

records related to employee appeals before the Department’s Office of Hearings and Appeals. In

the last status report, the Department reported that it was conferring with Plaintiff to find responses

that would satisfy the FOIA requests. On January 21, 2021, Plaintiff informed Defendant’s

counsel that since Defendant changed the policy at the heart of Plaintiff’s requests in mid-January,

the pool of requested documents is now significantly narrowed. Plaintiff has proposed a smaller

subset of records concerning specific information for a two year period that Defendant could

produce and that would satisfy the requests. Defendant is currently evaluating Plaintiff’s proposal

and gave a partial response on February 4, 2021.           The Parties will continue to confer on

Defendant’s response as Defendant finalizes responses from any outstanding branches.
          Case 1:20-cv-02560-CKK Document 7 Filed 02/04/21 Page 2 of 2




       The Parties respectfully request that they be allowed to file a Joint Status Report in ninety

(90) days to further apprise the Court of their progress in this matter.



Date: February 4, 2021                         Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division

                                       By:     /s/Kristin D. Brudy-Everett
                                               KRISTIN D. BRUDY-EVERETT
                                               Assistant United States Attorney
                                               Judiciary Center Building
                                               555 4th St., N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2536
                                               Kristin.Brudy-Everett@usdoj.gov

                                               Counsel for Defendant

                                               /s/ Kelly Brian McClanahan
                                               KELLY BRIAN MCCLANAHAN
                                               D.C. Bar # 984704
                                               National Security Counselors
                                               4702 Levada Terrace
                                               Rockville, MD 20853
                                               (301) 728-5908
                                               kel@nationalsecuritylaw.org

                                               Counsel for Plaintiff




                                                  2
